Title: From John Quincy Adams to Executors of John Adams’s Estate, 25 September 1826
From: Adams, John Quincy
To: Executors of John Adams’s Estate


				Mortgage—J. Q. Adams to the Exors. Homestead & 95 Acres to pay devises to Abl. S. Adams and Eliz. C. Adams
					
					Sept. 25th 1826.
				
				Know all Men by these Presents that I John Quincy Adams of Boston in the County of Suffolk, Esquire, in Consideration of the sum of one dollar paid me, by the said John Quincy Adams, and Josiah Quincy, Executors, of the last Will and Testament of John Adams, late of Quincy in the County of Norfolk, Doctor of Laws, the receipt whereof I do hereby acknowledge, and for the fulfilment of the dispositions and directions of the said Last Will and Testament, have sold, conveyed and confirmed, and hereby do sell, convey and confirm, to them the said ExecutorsThe Homestead Estate of the said John Adams lying on both sides of the Antient County Road from Boston to Plymouth containing ninety five Acres two Quarters and one Rod of Land, more or less, with the mansion house, gardens and buildings thereon situatedTo Have and to Hold, to them the said Executors, and their Successors Administrators of the said last Will and Testament, and to their Assigns foreverProvided that if the said John Quincy Adams shall on the twenty-eight day of July next pay or cause to be paid for and in behalf of the said Executors, the sum of three thousand Dollars, to Abigail Smith Adams, eldest daughter of Thomas Boylston Adams, being a portion bequeathed to her by the said last Will and Testament payable to her on the said day when she will, if living attain the age of twenty one years, or in case of her decease to her legal representative—And if the said John Quincy Adams shall on the eighth day of February one thousand eight hundred and twenty-nine, pay or cause to be paid to Elizabeth Coombs Adams, second daughter of the said Thomas Boylston, the sum of three thousand Dollars, being a portion bequeathed to her by the said last Will and Testament payable to her on that day, when she will if living attain the age of twenty one years, or in case of her decease to her legal RepresentativeThen this Deed of Mortgage, together with so much of a Bond, bearing even date herewith, given by me to the said Executors, as secures the payment of the two portions above mentioned to Abigail Smith Adams and Elizabeth Coombs Adams and interest on the same, as in the said Bond set forth; shall be null and void otherwise to abide in force.Witness my hand and Seal at Quincy this third day of October in the year of our Lord one thousand eight hundred and twenty six
				
					
				
				
			